Driving an automobile upon a public highway while intoxicated is the offense; the punishment, a fine of $50.00.
The charging part of the information reads as follows:
"* * * that heretofore, to-wit: on or about the 18th day of September, 1945, in said County of Pecos and State of Texas, one C. C. Johnson late of said County and State did then and there unlawfully drive an automobile on a public highway, to-wit, Highway No. 290 while the said C. C. Johnson was under the influence of intoxicating liquor * * *."
Appellant contends that such information does not charge that either the act of driving or the fact of intoxication occurred in Pecos County. The information is deemed sufficient, and appellant's contention is overruled.
This is the sole question presented for review.
The judgment of the trial court is affirmed. *Page 381 
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.